Citation Nr: 1648408	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The record reflects that the Veteran's most recent VA examination for coronary artery disease, diabetes mellitus, and peripheral neuropathy of the left lower extremity occurred in September 2012.  The Board finds that an additional examination is necessary as the Veteran has alleged worsening symptoms since his last VA examinations.  In a September 2015 substantive appeal, the Veteran wrote that he experienced a restricted diet and the regulation of activities, which were not found in the September 2012 VA examination.  He also wrote in a June 2014 notice of disagreement that a stress test would show his level of impairment  The Board notes that the September 2012 VA examiner found that the Veteran's echocardiogram results were more representative of his overall cardiac function than his estimated METS results but did not explain why this is so.  Moreover, the Veteran's representative generally alleged that the Veteran's symptoms had worsened since his last VA examinations in the November 2016 Informal Hearing Presentation.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his coronary artery disease, diabetes mellitus and peripheral neuropathy of the left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his instant disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from October 2012 to the present, should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus and peripheral neuropathy of the left lower extremity. The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

With regards to the service-connected diabetes mellitus, the examiner should detail the severity and manifestations of this disability.  The examiner should state whether diabetes mellitus requires the use of insulin or more than one daily injection of insulin; a restricted diet; regulation of activities (i.e., the avoidance of strenuous occupational and recreational activities, with specific such activities that the Veteran must avoid identified); results in progressive loss of weight and/or other complications; as well as whether the condition involves episodes of ketoacidosis or hypoglycemic reactions, and if so, the number of hospitalizations per year or number of monthly or weekly visits to a diabetic care provider required. 

With regards to the service-connected left lower extremity peripheral neuropathy, the examiner should detail the severity and manifestations of this disability in the extremity. This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for the each lower extremity.  In addition, the examiner should specifically indicate whether such neurological manifestations included foot drop; a slight droop of the first phalanges of all toes; an inability to dorsiflex the foot; loss of extension of the proximal phalanges of toes; weakened adduction or anesthesia that covers the entire dorsum of the foot and toes.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe all symptoms caused by the Veteran's service-connected coronary artery disease artery disease, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of metabolic equivalents (METs) and left ventricular ejection fraction.

With respect to METs testing, if a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  If the examiner finds that other testing results were more representative of the Veteran's overall cardiac functioning, the examiner should explain why.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





